


EXHIBIT 10.17

 

TRAVELERS RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

(THIS GRANT MUST BE ACCEPTED BY             . ON                , OR IT WILL BE
FORFEITED. REFER BELOW TO SECTION 11.)

 

Participant:

 

Grant Date:

Number of Award Shares:

 

Vesting Date:

 

1. Grant of Restricted Stock Units. This restricted stock unit award (“Award”)
is made pursuant to The Travelers 2004 Stock Incentive Plan (the “Plan”), by The
Travelers Companies, Inc. (the “Company”) to you (the “Participant”), an
employee of the Company or a subsidiary of the Company. The Company hereby
grants to the Participant as of the Grant Date a right to receive the number of
Company Common Stock, (“Award Shares”) upon the Vesting Date as set forth above,
subject to terms, conditions, and restrictions set forth herein.

 

2. Terms and Conditions. The terms, conditions, and restrictions applicable to
the Award are specified in this award notification and agreement, the Plan and
the prospectus dated February 5, 2008 (titled “Travelers Equity Awards”), and
any applicable prospectus supplement (together, the “Prospectus”). The terms,
conditions and restrictions in the Prospectus include, but are not limited to,
provisions relating to amendment, vesting, and cancellation, all of which are
hereby incorporated by reference into this award notification and agreement. The
terms, conditions and restrictions in this award notification and agreement, the
Prospectus, and the Plan constitute the Award agreement between the Participant
and the Company (“Agreement”). By accepting the Award, the Participant
acknowledges receipt of the Prospectus and that he or she has read and
understands the Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Award is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if vesting conditions are not satisfied. Thus,
Participant understands that (a) any monetary value assigned to the Award in any
communication regarding the Award is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Award or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or a
committee of the Board that conditions to vesting have been satisfied.

 

3. Vesting and Payment. The right to receive the Award Shares granted in this
Award shall vest in full on the Vesting Date set forth above, provided the
Participant remains continuously employed by the Company or one of its
subsidiaries, has not received notice of termination of his or her employment
and any other terms and conditions set forth in the Agreement or Plan are
satisfied. If the Participant’s employment with the Company and its subsidiaries
terminates, the Participant’s right to receive the Award Shares will be
determined in accordance with Section 6.

 

Shares of Common Stock, which will be issued by the Company, will be issued and
delivered to the Participant as soon as practicable after the Vesting Date, with
the number of shares of Common Stock being equal to the number of vested Award
Shares.

 

4. Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of this Award or
his or her right hereunder to receive any Award Shares.

 

--------------------------------------------------------------------------------


 

5. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may desire or be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet or internet site to which
Participant has access.

 

6. Termination of, and Breaks in, Employment. The terms and conditions set forth
on Exhibit A hereto shall apply with respect to terminations of, and breaks in,
employment.

 

7. Administration. In administering the Plan, or to comply with applicable
legal, regulatory, tax, or accounting requirements, it may be necessary for the
Company or the subsidiary employing the Participant to transfer certain
Participant data to the Company, its subsidiaries, outside service providers, or
governmental agencies. By accepting this Award, the Participant consents, to the
fullest extent permitted by law, to the use and transfer, electronically or
otherwise, of his or her personal data to such entities for such purposes.

 

8. Entire Agreement; No Right to Employment. The Agreement constitutes the
entire understanding between the parties hereto regarding the Award and
supersedes all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof. Nothing contained herein, in the
Plan, or in the Prospectus shall confer upon the Participant any rights to
continued employment or employment in any particular position, at any specific
rate of compensation, or for any particular period of time.

 

9. Dispute and Claims Resolution; Conflict. Any disputes, claims and
counterclaims under this Agreement shall be resolved in accordance with any
internal dispute resolution policy of the Company in effect from time to time,
including any arbitration provisions thereof.  In the event of a conflict
between the Plan and this grant notification and agreement, or the terms,
conditions, and restrictions of the Award as specified in the Prospectus, the
Plan shall control.

 

10. Non-Solicitation and Non-Disclosure Agreement. The Participant agrees to be
bound by the terms of the Non-Solicitation and Non-Disclosure Agreement attached
hereto as Exhibit B, which provides for the consequences set forth therein in
the event the Participant breaches the non-solicitation and non-disclosure
covenants contained therein, as more fully described in Exhibit B.

 

11. Acceptance and Agreement by Participant; Forfeiture upon Failure to Accept.
By clicking the button below, Participant accepts the Award and agrees to be
bound by the terms, conditions, and restrictions set forth in the Prospectus,
the Plan, this notification and agreement, the Non-Solicitation and
Non-Disclosure Agreement, and the Company’s policies, as in effect from time to
time, relating to the Plan. The Participant’s rights under the Award will lapse
at 12:00 a.m. on June 3, 2008 and the Award will be forfeited on such date if
the Participant does not accept the Award by clicking the button below on or
before 11:59 p.m. on June 2, 2008.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To Travelers Restricted Stock Unit Award Notification and Agreement

 


WHEN YOU LEAVE THE COMPANY


 

References to “you” or “your” are to the Participant.  “Termination date” refers
to the date of termination of your employment as reflected on the books and
records of the Company.

 

If you terminate your employment or if there’s a break in your employment, your
Awards may be cancelled before the end of the vesting term and the vesting of
your Awards may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Special rules apply for vesting in cases of termination if you satisfy certain
age and years of service requirements (“Retirement Rule”) set forth below.

 

If you:

 

Here’s what happens to Your Restricted Stock Units:

Resign, or retire (and do not meet the Retirement Rule)

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled effective on the termination date.

Become disabled (as defined under the Company’s applicable long-term disability
plan)

 

During the first 9 months of approved long-term disability leave and until your
employment is terminated following such leave, outstanding restricted stock unit
Awards will continue to vest on schedule. Your approved long-term disability
leave does not commence until you have completed your approved short-term
disability leave (generally 13 weeks). Upon termination of your employment after
your disability leave period ends (which occurs 9 months after your transition
to long-term disability or your transition to unpaid leave if you do not have
long-term disability coverage under the long-term disability component of the
Travelers disability program), all outstanding restricted stock unit Awards will
vest immediately.

 

Shares will be distributed to you as soon as practical after your termination of
employment. However, if you are considered a “specified employee” under the tax
laws (which generally includes the top 50 officers ranked by included
compensation), your restricted stock unit Awards will vest at your termination
of employment, but shares of Common Stock will not be issued and distributed to
you until six months following your termination of employment or, if earlier, on
the originally scheduled vesting date for the restricted stock unit Awards.

Take an approved personal leave of absence

 

The vesting of outstanding restricted stock unit Awards will continue during the
first three months of an approved personal leave of absence. Once the approved
leave of absence exceeds three months, vesting is suspended until you return to
work and remain actively employed for 30 calendar days, after which time vesting
will be restored retroactively. If you terminate employment during the leave for
any reason, the termination of employment provisions will apply. If leave
exceeds one year, all restricted stock unit Awards will be cancelled.

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence

 

Outstanding unvested restricted stock unit Awards will continue to vest while
you are on an approved leave.

 

--------------------------------------------------------------------------------


 

Die while you are employed or following employment while your Award is
outstanding

 

Outstanding unvested restricted stock unit Awards will vest immediately and the
shares will be issued and distributed to your estate as soon as practical
thereafter.

Are terminated involuntarily for gross misconduct or for cause

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled on the termination date.

Are terminated involuntarily other than for gross misconduct or for cause
(including under the Company’s applicable separation pay plan or any successor
or comparable arrangement) and the “Retirement Rule” below does not apply

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled on the termination date.

 

Retirement Rule

 

If, as of your termination date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.” If you are terminated under the
Company’s applicable separation pay plan or any successor or comparable
arrangement, if any, your termination date for purposes of determining whether
you qualify under the Retirement Rule is your last day of active employment with
the Company.

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause. If you retire and do not meet the Retirement
Rule, you will be considered to have resigned.

 

If you:

 

 

Meet the Retirement Rule

 

Your restricted stock unit Award Shares will be multiplied by a fraction, the
numerator of which is the number of days from the grant date to your date of
termination, and the denominator of which is the number of days in the original
vesting period for the restricted stock unit Award. At your retirement, any
Award Shares in excess of that amount determined under the immediately preceding
sentence will be forfeited and cancelled.

 

The restricted stock unit Award Shares that you retain will continue to vest and
the shares will be issued and distributed to you upon the Vesting Date for the
Award, provided that, during the period prior to the Vesting Date, you do not
engage in any activities that compete with the business operations of the
Company, including, but not limited to, working for another insurance company
engaged in the property casualty insurance business as either an employee or
independent contractor.

 

If you meet the Retirement Rule and are terminated involuntarily, the restricted
stock unit Awards that you retain (as determined using the proration fraction
set forth above) generally will be distributed as soon as practicable following
your termination date, and you will not be subject to the non-compete
requirement in that case. However, if you are considered a “specified employee”
under the tax laws (which generally includes the top 50 officers ranked by
included compensation) and you are terminated involuntarily, the shares of
Common Stock represented by your retained restricted stock unit Awards will not
be issued and distributed to you until six months following your termination of
employment or, if earlier, on the originally scheduled Vesting Date for the
Award, provided you comply with the non-compete requirement during that delayed
period.

 

When called for under the above rules, you will be required to certify to the
Company that you have not engaged in any activities that compete with the
business operations of the Company since your termination date.  You may be
required to provide the Company with other evidence of your compliance with the
Retirement Rule as the Company may require.

 

Notes to the termination provisions

 

·                  The Committee determines what constitutes “gross misconduct”
and “cause.”

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT

 

THIS NON-SOLICITATION AND NON-DISCLOSURE AGREEMENT (“Agreement”) is a part of
the terms and conditions of the award issued by The Travelers Companies, Inc., a
Minnesota corporation with its principal place of business located in St. Paul,
Minnesota and its affiliated entities (collectively, the “Company”), in favor of
the participant named in the term sheet (the “Employee”) to which this Agreement
is attached as an exhibit.

 

WITNESSETH:

 

WHEREAS, the Employee is employed by the Company; and

 

WHEREAS, the Company is engaged in the business of marketing and selling
insurance and insurance-related products throughout the United States.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
obligations hereinafter set forth, the parties agree as follows:

 

1. Consideration. As consideration for the execution of this Agreement, the
Employee acknowledges receipt of an award(s) issued pursuant to the Company’s
2004 Stock Incentive Plan (the “Consideration”), as evidenced by term
sheet(s) setting forth the terms and conditions of such award(s) to which this
Agreement is attached as an exhibit, which constitutes good, valuable and
independent consideration for all of Employee’s covenants and obligations in
this Agreement and above and beyond any compensation Employee is entitled to
receive from the Company.

 

2. Non-Disclosure of Confidential Information.

 

(a) Employee recognizes that the Company has developed information that is
confidential, proprietary and/or nonpublic that is related to its business,
operations, services, finances, clients, customers, policyholders, vendors and
agents (“Confidential Information”). Employee understands and agrees that he/she
is prohibited from using, disclosing, divulging or misappropriating any
Confidential Information for his/her own personal benefit or for the benefit of
any person or entity, except that Employee may disclose Confidential Information
pursuant to a properly issued subpoena, court order, other legal process, or
official inquiry of a federal, state or local taxing authority, or other
governmental agency with a legitimate legal right to know the Confidential
Information. If disclosure is compelled of Employee by subpoena, court order or
other legal process, or as otherwise required by law, Employee agrees to notify
Company as soon as notice of such process is received and before disclosure
and/or appearance takes place. Employee will use reasonable and prudent care to
safeguard and prevent the unauthorized use or disclosure of Confidential
Information. Confidential Information shall not include any information that:
(a) is or becomes a part of the public domain through no act or omission of
Employee or is otherwise available to the public other than by breach of this
Agreement; (b) was in Employee’s lawful possession prior to the disclosure and
had not been obtained by Employee either directly or indirectly as a result of
Employee’s employment with or other service to the Company; (c) is disclosed to
Employee by a third party who has authority from the Company to make such
disclosure and such disclosure to Employee is not confidential; or (d) is
independently developed by Employee outside of Employee’s employment with the
Company and without the use of any Confidential Information. Employee further
acknowledges that Employee, in the course of employment, has had and will have
access to such Confidential Information.

 

--------------------------------------------------------------------------------


 

(b) Employee agrees that every document, computer disk, electronic file,
computerized information, computer software program, notation, record, diary,
memorandum, development, investigation, or the like, and any method or manner of
doing business of the Company containing Confidential Information made or
acquired by the Employee during employment by the Company is and shall be the
sole and exclusive property of Company. The Employee will deliver the same (and
every copy, disk, abstract, summary, or reproduction of the same made by or for
the Employee or acquired by the Employee) whenever the Company may so require
and in any event prior to or at the termination of employment. Nothing in
Section 2 is intended or shall be interpreted to mean that the Company may
withhold information, including computerized information, relating to Employee’s
personal contacts and personal information that may be stored or contained in
Employee’s physical or electronic files. The Company further agrees not to
unreasonably withhold information relating to Employee’s business-related
contacts, to the extent such information falls outside the definition of
Confidential Information set forth in Section 2(a) above.

 

3. Non-Solicitation/Non-Interference.

 

(a) The parties understand and agree that this Agreement is intended to protect
the Company against the Employee raiding its employees and/or its business
during the twelve (12) month period following the Separation Date (whether
voluntary or involuntary) (the “Restricted Period”), while recognizing that
after conclusion of his/her employment (the “Separation Date”), Employee is
still permitted to freely compete with the Company, except to the extent
Confidential Information is used in such solicitation and subject to certain
restrictions set forth below. Further, nothing in this Agreement is intended to
grant or limit any rights or claims as to any future employer of Employee. To
this end, any court considering the enforcement of this Agreement for a breach
of this Agreement, must accept this statement of intent.

 

(b) After Employee has left the employment of the Company and during the
Restricted Period, Employee will not seek to recruit or solicit, or assist in
recruiting or soliciting, participate in or promote the solicitation of,
interfere with, attempt to influence or otherwise affect the employment of any
person who was or is employed by the Company at any time during the last three
months of Employee’s employment or thereafter. Further, Employee shall not, on
behalf of himself/herself or any other person, hire, employ or engage any such
person. The parties agree that Employee shall not directly engage in the
aforesaid conduct through a third party for the purpose of colluding to avoid
the restrictions in this Agreement. However, nothing in this Agreement precludes
Employee from directing a third party (including but not limited to employees of
his/her subsequent employer or a search firm) to broadly solicit, recruit, and
hire individuals, some of whom may be employees of the Company, provided that
Employee does not specifically direct such third party to specifically target
the Company’s employees generally or specific individual employees of the
Company.

 

(c) After Employee has left the employment of the Company, accepts a position as
an employee, consultant or contractor with a direct competitor of the Company,
and during the Restricted Period, Employee will not utilize Confidential
Information to seek to solicit or assist in soliciting, participate in or
otherwise promote the solicitation of, interference with, attempt to influence
or otherwise affect any person or entity, who is a client, customer,
policyholder, or agent of the Company, to discontinue business with the Company,
and/or move that business elsewhere. Employee also agrees not to be directly and
personally involved in the negotiation or solicitation of any individual book
roll over(s) or other book of business transfer arrangements involving the
transfer of business away from Company, even if Confidential Information is not
involved. However, nothing in this Agreement precludes the Employee from
directing a third party (including but not limited to employees of his/her
subsequent employer) to solicit, compete for, negotiate and execute book roll
over deals or other book of business transfer arrangements provided that
(i) Confidential Information provided by the Employee is not used, (ii) Employee
is not personally and directly involved in such negotiations, and (iii) Employee
does not direct such third party to target specific agents of Company.
Furthermore, nothing in this Agreement precludes the Employee from freely
competing with the Company including but not limited to competing on an account
by account or deal by deal basis to the extent that he/she does not use
Confidential Information.

 

--------------------------------------------------------------------------------


 

4. Forfeiture of Consideration; Other Remedies. Employee agrees that if Employee
breaches this Agreement during the Restricted Period, Employee will immediately
forfeit any award that has not yet been paid, exercised or vested and that
serves as Consideration for this Agreement. In addition, the Company will be
entitled to recapture from Employee any and all compensatory value that Employee
received within twelve months prior to or twelve months after the Separation
Date from any award that has already been paid, exercised or vested and that
serves as Consideration for this Agreement. The value subject to recapture
includes the amount of any cash payment made to Employee upon exercise or
settlement of the award, and/or the amount included as compensation in the
taxable income of Employee upon vesting or exercise of the award. Employee will
promptly pay the full amount subject to recapture to the Company upon demand in
the form of cash or shares of Company Common Stock with a current fair market
value equal to the amount subject to recapture. In addition to the remedies set
forth in Sections 2, 3 and 4 of this Agreement, Company may avail itself of any
other remedies available under statute or common law.

 

5. Consent to Jurisdiction. Jurisdiction and venue for enforcement of this
Agreement, and for resolution of any dispute under this Agreement, shall be
exclusively in the federal or state courts in the state and county where the
Employee resides at the time that the Company commences an action under this
Agreement. Employee agrees to notify Company of any changes in his/her residence
after the Separation Date.

 

6. Modification. This Agreement may not be terminated or modified without the
express written consent of both the Employee and the Company.

 

7. Employment At Will. Employee specifically recognizes and agrees that nothing
in this Agreement shall be deemed to establish an employment relationship on a
basis other than terminable at will, that the Company is not obligated to
continue Employee’s employment for any particular period, and that this
Agreement is not an employment agreement for continued employment.

 

8. Governing Law. This Agreement shall be construed, interpreted and applied in
accordance with the laws of the State of Minnesota.

 

9. Waiver. The waiver of a breach of any provision of this Agreement shall not
operate as or be construed as a waiver of any subsequent breach of this
Agreement.

 

10. Severability. If any provision, section or subsection of this Agreement is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the Agreement,
including any other provision, section or subsection. Each provision, section,
and subsection of this Agreement is separable from every other provision,
section and subsection and constitutes a separate and distinct covenant. Both
Employee and the Company agree that if any court rules that a restriction
contained in this Agreement is unenforceable as written, the parties will:
(a) jointly request and consent to the reformation of the restriction by the
court to the extent necessary to make the Agreement enforceable, and (b) not to
seek to enforce the ruling in any state other than the state where the ruling
was made.

 

11. Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns and to the benefit of Employee, his/her
heirs and legal representatives. This Agreement is not assignable by Employee.
This Agreement may be assigned by the Company. Employee transfers to any
corporate parent, affiliate or subsidiary of the Company shall constitute an
assignment.

 

12. Entire Agreement. This Agreement and any award agreement or term sheet
documenting the equity award(s) that constitutes the Consideration constitute
the entire Agreement and understanding between the Company and the Employee
concerning the subject matters hereof. No modification, amendment, termination
or waiver of this Agreement shall be binding unless in writing and signed by a
duly authorized representative of the Company. Employee acknowledges and
represents that he/she has carefully read this Agreement, that he/she has
considered the terms and conditions contained herein, and that he/she
voluntarily assents to all of these terms and conditions, and that he/she is
accepting this Agreement by Employee’s own free will.

 

--------------------------------------------------------------------------------


 

THE TRAVELERS COMPANIES, INC.

 

PARTICIPANT’S ACCEPTANCE

 

(Click on the button below to accept the terms of your Agreement, including the
terms of the Non-Solicitation and Non-Disclosure Agreement. You will not be able
to undo this change.)

 

Agree/Accept

 

(Click on the button below to return to ECW and accept the terms of your
Agreement at another time. You will not be able to undo this change.)

 

Return to Equity Compensation Web

 

--------------------------------------------------------------------------------
